


110 HR 1231 IH: To enable the awarding of the Malcolm Baldrige National

U.S. House of Representatives
2007-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1231
		IN THE HOUSE OF REPRESENTATIVES
		
			February 28, 2007
			Ms. Eddie Bernice Johnson of
			 Texas (for herself, Mr. Wu,
			 and Mr. Gingrey) introduced the
			 following bill; which was referred to the Committee on Science and
			 Technology
		
		A BILL
		To enable the awarding of the Malcolm Baldrige National
		  Quality Award to a greater number of qualified enterprises.
	
	
		1.AmendmentSection 17(c)(3) of the Stevenson-Wydler
			 Technology Innovation Act of 1980 (15 U.S.C. 3711a(c)(3)) is amended to read as
			 follows:
			
				(3)Not more than 15 awards may be made
				under this section in any year, and no award shall be made within any category
				described in paragraph (1) if there are no qualifying enterprises in that
				category.
				.
		
